Citation Nr: 1229698	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-21 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with duodenal ulcer scarring, prior to August 24, 2007.

2.  Entitlement to an evaluation in excess of 30 percent for GERD with duodenal ulcer scarring, since August 24, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an evaluation in excess of 10 percent for GERD with duodenal ulcer scarring.  This decision was itself a reconsideration of an earlier, October 2007 rating decision.

During the course of the appeal, in a March 2011 Decision Review Officer (DRO) decision, VA granted entitlement to a higher 30 percent evaluation for GERD, effective from December 23, 2010.  The Veteran indicated his desire to pursue a yet higher evaluation, and the appeal was continued.

The Veteran testified at a personal hearing held at the RO before the undersigned in April 2011; a transcript of the hearing is associated with the claims file.  The Board subsequently remanded the matter for additional development in November 2011.

While processing the Board's remand, VA issued an April 2012 rating decision granting an earlier effective date of August 24, 2007, for the increased 30 percent evaluation of GERD.  The Veteran has indicated through his representative that he was not satisfied with this decision, and the appeal was returned to the Board for further consideration.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  Here, there is an indication of unemployability; the Veteran receives Social Security benefits.  However, such is related to disabilities and problems other than GERD, and hence a TDIU claim is not inferred.


FINDINGS OF FACT

1.  A claim for increased evaluation for GERD with duodenal ulcer scarring was received on July 2, 2007; an examination was not conducted until August 24, 2007.

2.  Since July 2, 2007, GERD with duodenal ulcer scarring has been manifested by frequent episodes of epigastric distress with dysphagia, pyrosis, and regurgitation with substernal pain, causing considerable impairment of health.

3.  Throughout the appellate period, there has been no showing of material weight loss, hematemesis, or melena with moderate anemia, and no overall demonstration of a severe impairment of health due to GERD with duodenal ulcer scarring.


CONCLUSIONS OF LAW

1.  The criteria for an increased 30 percent evaluation, but no higher, for GERD with duodenal ulcer scarring are met from July 2, 1007, to August 24, 2007.  38 U.S.C.A. §§ 1155, 5107 (2011); 38 C.F.R. §§ 3.157, 3.321, 3.400, 4.1, 4.3, 4.7, 4.112, 4.113, 4.114, Diagnostic Code 7346 (2011). 

2.  The criteria for an evaluation in excess of 30 percent for GERD with duodenal ulcer scarring since August 24, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.112, 4.113, 4.114, Diagnostic Code 7346 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  August 2007, January 2008, November 2008, and December 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2008 letter informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning, with specific reference to the applicable rating criteria.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an April 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations have been conducted.  The examiners made all required clinical findings, and where requested offered necessary medical opinions with associated rationales.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Digestive conditions are evaluated under one of the Diagnostic Codes listed in 38 C.F.R. § 4.114.  A note to that section states that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive may not be combined with each other.  Instead, a single evaluation is assigned under the Code which reflects the predominant disability.  Where the overall severity of the disability picture warrants it, the next higher evaluation under the selected Code may be assigned.  38 C.F.R. § 4.114.  The Veteran's predominant disability, GERD, is rated by analogy to a hiatal hernia under Code 7346, based on anatomical location, system affected, and symptomatology.  38 C.F.R. § 4.21.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, warrant a 60 percent evaluation.  A 10 percent evaluation is assigned when two or more of the symptoms for the 30 percent evaluation are present, but at a lesser degree of severity.  38 C.F.R. § 4.114, Code 7346. 

For purposes of evaluating digestive conditions, "material" weight loss is not defined.  However, "substantial weight loss" is present when there is a loss of greater than 20 percent of the baseline weight and "minor weight loss" is found with weight loss of 10 to 20 percent of the baseline weight; the losses must be sustained for three months or longer.  38 C.F.R. § 4.112.

	Evaluation prior to August 24, 2007

In April 2012, VA awarded a higher 30 percent evaluation for GERD from the earlier effective date of August 24, 2007; this represented the date of a VA examination which in the view of the RO first factually showed entitlement to an increased evaluation.

The examination, however, was conducted in response to the Veteran's filing of a claim for increased evaluation, which was received on July 2, 2007.  The claim is, in effect, a lay declaration of worsening.   A Veteran is competent, even as a layperson, to describe the symptoms and manifestations he experiences through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  This includes reporting subjectively that a service connected disability with observable symptoms has worsened.  Therefore, the Veteran's July 2, 2007, filing is competent lay evidence of factual worsening of his service-connected gastrointestinal disability.

VA determined that the August 24, 2007, VA examination warranted entitlement to a higher, 30 percent evaluation.  However, the examiner refers to the clinical findings retrospectively; she documented his recent history and complaints.  The report and findings are not a snapshot of the Veteran's condition as of the exact date of the examination, but are instead a view of the disability over a short period of time.  While the exact period considered is not readily identifiable, it must date back to at least the date of the Veteran's claim.  There is no evidence indicating that the Veteran was better over the two months prior to his examination, and the reasonable doubt doctrine requires VA to conclude that the Veteran was at least as bad on the date of claim as he was on the date of examination.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.159.  

Accordingly, on a facts found basis, entitlement to a 30 percent evaluation should properly be assigned from the date of receipt of the claim, July 2, 2007.  For that portion of the appellate period, an increase from the currently assigned 10 percent evaluation is warranted.

The Board has considered whether VA treatment records establish a yet earlier date of receipt of an informal claim under 38 C.F.R. § 3.157.  If so, consideration of factual entitlement to the increased evaluation for the period up to one year prior to receipt of the claim is required.  38 C.F.R. § 3.157(b)(1).  However, while the record reflects that within the year prior to the formal claim the Veteran did seek VA treatment, such was not for GERD or other gastrointestinal problems.  In January 2007, upon establishing himself with the VA hospital, the Veteran specified that he was not complaining of or seeking treatment for any condition other than skin ulcers of the lower extremities.  There is no indication of worsening of GERD or other gastrointestinal symptoms, or manifestation of any intent to claim such, which would warrant inference of an informal claim for increased evaluation until later July 2007.

	Evaluation in Excess of 30 Percent

The above determination regarding the effective date of the 30 percent evaluation means that the entirety of the period currently subject to appeal and review reflects assignment of a 30 percent evaluation.  The Veteran has repeatedly expressed his desire for an evaluation in excess of 30 percent for the entire period.  

The veteran was incarcerated in Federal prison from April 2005 to December 2006.  Records from that period supplied by the Bureau of Prisons reveal regular complaints of heartburn in 2005 and 2006.  Medication was prescribed; this was at first not helpful, but after adjustment appears to have relieved the symptoms.  The Veteran was also instructed to alter his diet.  No dysphagia, regurgitation, or vomiting was noted, nor was hematemesis or melena; no overall impairment of health was reported due to gastrointestinal symptoms.  A weight of 193 pounds was noted in July 2005, and again in June 2006.

VA treatment records from January 2007 to April 2012 reveal that the Veteran had a history of gastric outlet obstruction; he had undergone endoscopy and dilation several times, the most recent in 2003.  He reported frequent heartburn in January 2007; medication was prescribed and the Veteran was instructed on lifestyle changes following his prison release.  He continued to complain of heartburn symptoms.  Subsequent records continued to show heartburn complaints.  His weight was 177 pounds in April 2007.  In July 2007, he denied nausea, vomiting, or chest or abdominal pain.  Doctors noted a weight of 171.9 pounds in April 2008; it had been stable for four months.  In June 2008, a weight of 169 pounds was recorded; the Veteran was noted to be homeless at the time.  He was back up to 180 pounds in October 2008.  In September 2011 he weighed between 198 and 210 pounds, and in November 2011 a weight of 207 pounds was registered.  The Veteran continued to use medication for control of gastrointestinal complaints.

A VA examination was conducted in August 2007.  The examiner reviewed the available VA records and noted the Veteran's history of gastrointestinal treatment.  The Veteran denied a history of vomiting, but did report occasional dysphagia weekly to monthly.  He had daily esophageal pain and regurgitation.  There was no history of melena or hematemesis.  On examination, the Veteran weighed 177 pounds.  There were no signs of malnutrition or significant weight loss.  

At a January 2008 VA examination, the Veteran complained of daily reflux symptoms, related to his diet, despite regular use of his medication.  He complained of being gassy, with epigastric pain.  He denied nausea, vomiting, or significant weight loss.  He stated his symptoms were progressively worse.  He had monthly dysphagia, and reported frequent moderate esophageal pain.  Heartburn occurred several times a week, and he regurgitated food as frequently.  There was no sign of anemia.  Weight was 173 pounds, which the examiner stated was a loss of less than 10 percent of baseline.  

The Veteran was again examined by VA in December 2010.  The Veteran continued to take medication twice a day, but still suffered reflux symptoms.  He had a bad smell coming from his mouth, and belched constantly.  Sometimes he belched so hard food was expelled.  The Veteran reported epigastric pain, and occasional vomiting.  He alleged progressive worsening of his symptoms.  He stated he had nausea daily, and vomited several times a week.  Dysphagia was present "most of the time."  He described frequent moderate substernal pain and heartburn several times a week.  The Veteran experienced regurgitation daily, but there was no current or past hematemesis or melena.  There was no sign of anemia.  The Veteran's weight was 189 pounds, which represented a gain of less than 10 percent from baseline; there was no indication of malnutrition.  The examiner opined that the condition had worsened since the prior examination, based on the acidic breath smell, belching, pain, regurgitation, and vomiting. 

An addendum to the December 2010 report was offered in December 2011, in response to the Board remand.  The examiner stated he reviewed the claims file. He opined that reported arm and shoulder pain, reflected in ongoing VA treatment records and the Veteran's lay statements, was not a symptom of GERD.  In his clinical experience and to his knowledge, he had never seen a GERD sufferer with such pain.  The examiner noted that a June 2008 x-ray had been normal.  The examiner also stated that he would characterize the condition as resulting in "considerable impairment of health."

To merit a higher schedular evaluation than the currently assigned 30 percent, a severe impairment of health must be shown due to symptoms such as pain, vomiting, material weight loss, hematemesis or melena with moderate anemia.  The evidence of record fails to show any hematemesis or melena, and no doctor has reported anemia; the Veteran has also denied such symptoms.  The Veteran does report weight loss, maintaining that a 10 pound loss over a year was material.  However, the recorded weights demonstrate fairly consistent weight.  While they vary, they are in line with the circumstances.  When homeless, the Veteran lost weight.  When he got a job and home, as well as a car, he gained weight.  Further the overall progression shows a gain, not a loss, of weight over the course of the appeal.  Doctors have even cautioned the Veteran to adjust his diet.  

The competent and credible evidence of record does amply demonstrate epigastric pain and nausea, with frequent regurgitation.  Vomiting is occasional.  However, these symptoms, along with heartburn and dysphagia, are not productive of severe impairment of health.  Treatment records show few ongoing complaints, and few if any reports of impaired daily functioning from GERD symptoms.  Doctors in describing GERD and other gastrointestinal problems indicate symptoms are stable, and that medication is controlling the problems.  None note current functional problems, and general impairment of health is not reported due to GERD.  Other diagnosed conditions, such as hepatitis C, lower extremity skin ulcers, residuals of substance abuse, and psychiatric problems are noted in connection with the Veteran's regular VA treatment.

The Veteran does demonstrate some of the listed criteria for assignment of a higher, 60 percent evaluation.  The overall disability picture, however, more closely resembles the "considerable" health impairment of the 30 percent criteria.  38 C.F.R. § 4.7; see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria under Code 7346 are adequate.  They consider the signs and symptoms complained of by the Veteran, and provide for higher evaluations for additional or worsened manifestations than are currently shown.  Further, the Veteran has not required hospitalization for the condition, and has shown no greater than slight interference (a few days missed) with employment due to GERD.  Further extraschedular evaluation is not warranted.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 30 percent for GERD with duodenal scarring is not warranted.


ORDER

An increased 30 percent evaluation, but no higher, for GERD with duodenal ulcer scarring, from July 2, 1007, to August 24, 2007, is granted. 

An evaluation in excess of 30 percent for GERD with duodenal ulcer scarring since August 24, 2007, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


